Since the majority has reversed and rendered this case upon the facts, the writer will briefly note the facts which in his opinion sustain the judgment below: (1) It is not questioned that appellant placed the land in the hands of appellee for the sale of the lease. (2) It is not questioned that, at the time appellee assumed the employment, appellant had never met Fenoglio, the manager of the Empire Gas  Fuel Company, and had never broached to any representative of the company the matter of leasing the land to it. (3) Appellee at various times talked to Fenoglio about leasing the land from January, 1923, to July of that year. (4) It is further supported by the evidence, the writer thinks, that when Fenoglio, in November, upon his company's instruction to secure a lease on some large acreage for the purpose of core drilling, approached Parkey on the matter of securing a lease of his land, he did so upon the *Page 288 
information he had secured from Lawrence that Parkey had land to lease, and as the result of the efforts of Lawrence to effect a sale.
The writer thinks that the evidence is sufficient to sustain the finding of the trial court that the efforts of Lawrence were the procuring cause of the lease finally consummated, upon terms satisfactory to Parkey.
Justice Dunklin, in the majority opinion cites, among others, the case of Herndon v. Williams, 233 S.W. 544, opinion by the writer. In that case we affirmed the judgment below, and held that, where the testimony is conflicting, the Court of Civil Appeals, in deference to the trial court's finding must accept as true the testimony which supports the judgment. The writer invokes the same well-known rule in support of his view that the judgment in the instant case should be affirmed. He thinks that the case of Keener v. Cleveland, 250 S.W. 151, by the Commission of Appeals, and other cases to the same purport, support the judgment below, and that such judgment should be affirmed.